Citation Nr: 0928116	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  04-40 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for claimed residuals of a 
shrapnel wound to the chest region.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1967 to May 1970.  
His medals and badges include the Purple Heart Medal.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Houston, Texas.  In April 2007, the Board remanded the above 
matter for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the April 2007 remand, the RO was instructed to provide 
the Veteran VCAA notice pertaining to his claim for service 
connection, which satisfies the requirements of the Court's 
holding in Dingess/Hartman.  Although the Veteran was 
provided with VCAA notice in May 2007, it does not appear 
that this notice fully complied with the April 2007 remand 
instructions.  Specifically, the notice included no 
information on disability ratings and effective dates.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran VCAA notice 
pertaining to his claims for service 
connection, which satisfies the 
requirements of the Court's holding in 
Dingess/Hartman, including notice of 
disability ratings and effective dates.  

2.  Readjudicate the Veteran's claim for 
service connection.  If the benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, provide the Veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




